        Case:18-16796-MER Doc#:50 Filed:01/03/19                   Entered:01/03/19 16:07:03 Page1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF COLORADO
In re:                                          )
Mairen R Reagan                                 )         Case No. 18-16796-MER
SSN: xxx-xx-5289                                )         Chapter 7
                                                )
                           Debtor.              )

                                                 Certificate of Service

Part 1 Certificate of Service of Notice, Motion, and Proposed Order

I (the undersigned) certify that on January 3, 2019, I served a complete copy of the UNITED STATES TRUSTEE’S
SECOND MOTION TO EXTEND DEADLINE TO FILE COMPLAINT OBJECTING TO DISCHARGE PURSUANT TO 11
U.S.C § 727 OR MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707, and NOTICE and proposed ORDER on the
following parties in compliance with the Federal Rules of Bankruptcy Procedure and the Court’s Local Rules:

              Attorney David M. Serafin; via CM/ECF and U.S. Mail
              Attorney Robert Gregory Busch; via CM/ECF and U.S. Mail
              Attorney Jared Walters; via CM/ECF and U.S. Mail
              Attorney Ilene Dell’Acqua; via CM/ECF

              Mairen R Reagan
               PO Box 3408
               Telluride, CO 81435-9109
               (via U.S. first class mail)


Dated: January 3, 2019                              Respectfully submitted,

                                                    PATRICK S. LAYNG
                                                    UNITED STATES TRUSTEE

                                                    /s/ Paul V. Moss
                                                    By: Paul V. Moss, #26903
                                                    Trial Attorney for the U.S. Trustee
                                                    1961 Stout Street, Suite 12-200
                                                    Denver, Colorado 80294
                                                    (303) 312-7995 telephone
                                                    (303) 312-7259 facsimile
                                                    Paul.Moss@usdoj.gov




L.B.F. 9013-1.2 (12/17)                                                                               Page 1
 
